Case 1:19-cv-07131-ALC Document 52 Filed 03/09/20 Page 1 of 1

THOMPSON & KNIGHT Lip

ATTORNEYS AND COUNSELORS AUSTIN
DALLAS
900 THIRD AVENUE e 20TH FLOOR Se
NEW YORK, NEW YORK 10022

MARION J BACHRACH 212.751 3001 NEW YORK

DIRECT DIAL (212) 751-3341 FAX 212 751 3113
EMAIL. Marion Bachrach@tklaw com www tklaw com ALGIERS
LONDON

MEXICO CITY
MONTERREY

March 9, 2020

FILING BY ECF AND COURTESY COPY BY E-MAIL

Honorable Andrew L. Carter, Jr.
United States District Court
Southern District of New York
Thurgood Marshall Courthouse
40 Foley Square

New York, NY 10007

Re: Tantaros v. Fox News Network, LLC et al., 19 CV 7131 (ALC)

Dear Judge Carter:

We represent Respondent William Shine in the above-referenced case. We write to
advise the Court that Mr. Shine joins in the Memorandum of Law submitted by Jones Day on
behalf of the Fox Defendants in Opposition to Ms. Tantaros’ Motion to Certify for Interlocutory
Appeal this Court’s Order Denying Remand.

Respectfully subrnitted, (

/
as

ae

VY Marion Bachrach

ce: ECF recipients

 
